ORDER

PER CURIAM.
Bobby Ridenour (Defendant) appeals the judgment of conviction entered after a jury found him guilty of robbery in the first degree, burglary in the first degree, and two counts of armed criminal action. Defendant claims the trial court erred in accepting the jury’s verdict and convicting him of first-degree burglary because the State produced insufficient evidence to establish that Defendant entered the victim’s apartment for the purpose of committing the crime of first-degree robbery.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).